In an action by plaintiff-wife to recover damages for personal injuries alleged to have been sustained when she fell upon an accumulation of ice in the vestibule leading to the defendant’s store, and by her husband for loss of services and for expenses, judgment for defendant reversed on the law and a new trial granted, with costs to appellants to abide the event. Shortly after the accident plaintiff-wife, who was unable to speak the English language, was interrogated by a policeman through defendant’s clerk, who acted as interpreter, concerning the place where the accident occurred. At the trial the clerk was not called to testify as to the correctness of his interpretation but the policeman was permitted to testify that plaintiff, in answer to the clerk’s questions, stated that she fell “ on the snow on the sidewalk ” and that she did not say anything about the vestibule. This evidence was hearsay and inadmissible. It was also error for the court to charge that if the policeman’s testimony in this respect was true, the verdict must be for the defendant. (People v. Sing, 242 N. Y. 419, 422, 423, and cases cited.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.